                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION

ANTHONY A. WILLIAMS,

               Petitioner,

vs.                                        Case No. 3:16-cv-589-J-39JBT

SECRETARY, FLORIDA DEPARTMENT
OF CORRECTIONS, et al.,

               Respondents.
__________________________________

                                   ORDER
                            I. Introduction
      In his Amended Petition for Writ of Habeas Corpus (Petition;

Doc. 5), Anthony Williams challenges a 2009 Duval County judgment

of conviction on four counts of conspiracy to traffic in cocaine.1

As directed by this Court's Order (Doc. 8), Respondents filed an

Answer in Response to the Petition (Response; 19).2 Petitioner

submitted a Reply (Reply; Doc. 21).3

      Petitioner   raises   four     grounds:   (1)   the   ineffective

assistance of counsel for failure to obtain and review surveillance



      1Petitioner has served his sentence and has been released
from custody.
      2The Court will cite to the exhibits in the Appendix as "Ex."
Where provided, the page numbers referenced for the exhibits are
the Bates stamp numbers at the bottom of each page. Otherwise, the
page number on the particular document will be referenced.
      3The Court construes Petitioner’s response to this Court’s
order to show cause (Doc. 21) as his Reply. See Order (Doc. 22).
evidence and failure to move to suppress that evidence; (2) the

state’s failure to disclose public records pursuant to a records

request; (3) the ineffective assistance of counsel for failure to

investigate surveillance evidence and failure to move to suppress

that evidence; and (4) ineffective assistance of counsel for

failure to move to suppress wiretap evidence. Petition at 5, 7, 8,

9.   Respondents   concede   Petitioner   exhausted       his   state   court

remedies as to all grounds. See Response at 14, 19, 23, 25 (citing

Ex. G at 1-44).4

                       II. Standard of Review
      The Antiterrorism and Effective Death Penalty Act (AEDPA)

governs a state prisoner's federal petition for habeas corpus.

See 28 U.S.C. § 2254. “‘The purpose of AEDPA is to ensure that

federal   habeas   relief    functions   as   a   guard   against   extreme

malfunctions in the state criminal justice systems, and not as a

means of error correction.’” Ledford v. Warden, Ga. Diagnostic &

Classification Prison, 818 F.3d 600, 642 (11th Cir. 2016), cert.

denied, 137 S. Ct. 1432 (2017) (quoting Greene v. Fisher, 565 U.S.

34, 38 (2011)). As such, federal habeas review of final state court

decisions is “‘greatly circumscribed’ and ‘highly deferential.’”

Id. (quoting Hill v. Humphrey, 662 F.3d 1335, 1343 (11th Cir.

2011)).


      4Respondents do not dispute the timeliness of the Petition.
The Court assumes for purposes of this order that the Petition is
timely.
                                    2
       The first task of a federal habeas court is to identify the

last    state   court   decision,     if     any,     that   adjudicated   the

petitioner’s claims on the merits. Marshall v. Sec’y Fla. Dep’t of

Corr., 828 F.3d 1277, 1285 (11th Cir. 2016). The state court need

not issue an opinion explaining its rationale for its decision to

qualify as an adjudication on the merits. Harrington v. Richter,

562 U.S. 86, 100 (2011). Where the state court’s adjudication on

the merits is unaccompanied by an explanation, the district court

should presume the unexplained decision adopted the reasoning of

the lower court, as recently pronounced by the Supreme Court:

           the federal court should “look through” the
           unexplained decision to the last related
           state-court decision that does provide a
           relevant rationale. It should then presume
           that the unexplained decision adopted the same
           reasoning.

Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018). The presumption

is   rebuttable   by    a   showing   that    the     higher   state    court’s

adjudication most likely relied on different grounds than the lower

state court’s reasoned decision. Id. at 1192, 1196.

       When a state court has adjudicated a petitioner’s claim on

the merits, a federal court cannot grant habeas relief unless the

state court’s adjudication of the claim was “contrary to, or

involved   an   unreasonable    application         of,   clearly   established

Federal law, as determined by the Supreme Court of the United

States,” or “was based on an unreasonable determination of the


                                      3
facts in light of the evidence presented in the State court

proceeding.” 28 U.S.C. § 2254(d). The burden of proof is high;

“clear error will not suffice.” Va. v. LeBlanc, 137 S. Ct. 1726,

1728 (2017). A state court’s factual findings are “presumed to be

correct” unless rebutted “by clear and convincing evidence.” Id.

§ 2254(e)(1).

     As such, “AEDPA erects a formidable barrier to federal habeas

relief for prisoners whose claims have been adjudicated in state

court.” Burt v. Titlow, 134 S. Ct. 10, 16 (2013). “Federal courts

may grant habeas relief only when a state court blundered in a

manner so ‘well understood and comprehended in existing law’ and

‘was so lacking in justification’ that ‘there is no possibility

fairminded jurists could disagree.’” Tharpe v. Warden, 834 F.3d

1323, 1338 (11th Cir. 2016), cert. denied, 137 S. Ct. 2298 (2017).

(quoting Harrington v. Richter, 562 U.S. 86, 102-03 (2011)).

     The   AEDPA   standard   is   intended   to   be   difficult   for   a

petitioner, who carries the burden of proof, to meet. Richter, 562

U.S. at 102. A district court’s obligation is to “train its

attention” on the legal and factual basis for the state court’s

ruling, not to "flyspeck the state court order or grade it." Meders

v. Warden, Ga. Diagnostic Prison, 911 F.3d 1335, 1349 (11th Cir.

2019) (citing Wilson, 138 S. Ct. at 1191-92). A federal district

court must give appropriate deference to a state court decision on

the merits. Wilson, 138 S. Ct. at 1192. Appropriate deference

                                    4
requires the court to defer to the reasons articulated by the

state, if they are reasonable. Id.

              III. Ineffective Assistance of Counsel
     Petitioner claims he received the ineffective assistance of

counsel in violation of the Sixth Amendment to the United States

Constitution. To demonstrate his trial counsel was ineffective,

Petitioner must satisfy a rigorous two-prong test by showing (1)

counsel’s performance was deficient, meaning it fell below an

objective standard of reasonableness, and (2) counsel’s deficient

performance prejudiced his defense. Strickland v. Washington, 466

U.S. 668, 688, 692 (1984). Restated, a criminal defendant’s Sixth

Amendment right to effective assistance of counsel “is denied when

a defense attorney’s performance falls below an objective standard

of reasonableness and thereby prejudices the defense.” Yarborough

v. Gentry, 540 U.S. 1, 5 (2003) (citing Wiggins v. Smith, 539 U.S.

510, 521 (2003); Strickland, 466 U.S. at 687). The prejudice prong

requires a showing that there is a reasonable probability that,

but for counsel's deficiencies, the result of the proceeding would

have been different. Strickland, 466 U.S. at 695.

     The   two-prong   Strickland   test   applies   when   a   petitioner

challenges his counsel’s performance with respect to the entry of

a guilty plea    such that a    petitioner still      must demonstrate

counsel’s performance was deficient. Hill v. Lockhart, 474 U.S.

52, 58-59 (1985). To establish prejudice, however, a petitioner


                                    5
must   show   there     is    a   "reasonable         probability    that,    but   for

counsel's errors, he would not have pleaded guilty and would have

insisted on going to trial." Id. at 59.

       When   a    petitioner      claims       his    counsel   was      ineffective,

“[r]eviewing courts apply a ‘strong presumption’ that counsel’s

representation        was     ‘within      the    wide     range     of     reasonable

professional assistance.’” Daniel v. Comm’r, Ala. Dep’t of Corr.,

822 F.3d 1248, 1262 (11th Cir. 2016) (quoting Strickland, 466 U.S.

at 689). When the “strong presumption” standard of Strickland is

applied “in tandem” with the highly deferential AEDPA standard, a

review of the state court’s determination as to the “performance”

prong is afforded double deference. Richter, 562 U.S. at 105.

       Accordingly, the question for a federal court is not whether

trial counsel’s performance was reasonable, but “whether there is

any    reasonable     argument      that    counsel       satisfied       Strickland’s

deferential standard.” Id. If there is “any reasonable argument

that   counsel      satisfied     Strickland’s         deferential     standard,”    a

federal court may not disturb a state-court decision denying the

claim. Id. As such, “[s]urmounting Strickland’s high bar is never

an easy task.” Padilla v. Kentucky, 559 U.S. 356, 371 (2010).

                  IV. Findings of Fact & Conclusions of Law
                            A. Grounds One, Three, & Four
       Petitioner raises essentially the same claims in grounds one,

three, and four. Accordingly, they will be addressed together. In


                                            6
grounds one, three, and four, Petitioner claims his counsel was

ineffective for his failure to investigate, obtain, and review

available     “material   evidence,”        including    “wire     intercept

affidavits, application and orders for DNR’s pen registers, trap

and trace(s) and enhanced caller I.D. inst[a]llation and use.” See

Petition at 5, 8, 9. According to Petitioner, had his counsel

obtained and reviewed the wiretap evidence, he would have filed a

motion   to   suppress,   and   if   such   a   motion   were    successful,

Petitioner would not have entered a guilty plea. Id. at 5, 8, 9.

Petitioner further claims, “the trial court failed to exercise

sound, reasonable, and legal decision making,” though he provides

no explanation for this assertion. Id. at 5, 8, 9.

     Petitioner exhausted these claims in grounds one, three, and

four of his motion and amended motion for post-conviction relief

under Rule 3.850, Ex. G at 1-10, 30-33, and by appealing the trial

court’s denial of his post-conviction motions. Id. at 139. The

First District Court of Appeal (DCA) affirmed the decision of the

trial court without opinion. Ex. H.5




     5 Petitioner also filed a Rule 3.800 motion to correct an
illegal sentence, see Ex. I at 1, which the trial court construed
as a Rule 3.850 motion, id. at 22. The trial court denied his
motion, id., and the First DCA affirmed, Ex. J. In the instant
petition, Petitioner does not raise the claim he asserted in his
construed Rule 3.850 motion.


                                     7
     In its order denying Petitioner’s motions for post-conviction

relief,    the   trial    court   set   forth   the   applicable   two-prong

Strickland test and recognized the nuances of the prejudice prong

analysis in the context of a guilty plea. Ex. G at 46.6 The record

shows the First DCA affirmed the decision of the trial court in

denying these grounds. Ex. H. Under Wilson, this Court presumes

the First DCA adopted the reasoning of the trial court, and the

state has not attempted to rebut this presumption. Wilson, 138 S.

Ct. at 1192.

     In denying Petitioner’s motions for post-conviction relief,

the trial court found defense counsel’s “performance did not fall

below    the   standard   of   reasonable   assistance    as   described   in

Strickland.” Ex. G at 48. The trial court found the state disclosed

to defense counsel evidence related to electronic surveillance and

made the evidence available for inspection and copying. Id. at 47.

At a status conference, defense counsel informed the court that

discovery was ongoing, id., and at the final pretrial conference,

defense counsel made an oral motion and stated that though he had

trouble talking with Petitioner about the case, “he had done

everything he had been asked to do.” Id. at 48 (emphasis in




     6 As this Court does, the trial court addressed Petitioner’s
three grounds for ineffective assistance of counsel together,
recognizing they “are strikingly similar and intertwined, and all
rely on the same set of supporting facts.” Ex. G at 46-47.


                                        8
original). The trial court also noted Petitioner recognized he

understood his counsel “would file all motions and share all

pertinent information with him,” and Petitioner never complained

his counsel was “not investigating or sharing information with

him.” Id. (emphasis in original).

       The trial court also found any alleged deficiencies were not

prejudicial to Petitioner. First, the court noted Petitioner’s

negotiated sentence of twelve years was “considerably less than

the life sentence he could have received if the State had proceeded

with   Habitual    Felony   Offender       classification,”   and   the   plea

agreement waived the minimum mandatory sentence of fifteen years

on count one. Id. Second, the trial court summarized the state’s

evidence, which indicated “the strength of the information that

would have been used against the [Petitioner] at trial.” Id. For

example,   eight    of   Petitioner’s       co-defendants   were    listed   as

state’s witnesses against Petitioner, and the state had a DVD of

an undercover buy from Petitioner. The trial court also referenced

the “very detailed” arrest and booking report and testimony of the

lead investigator offered at Petitioner’s sentencing hearing. Id.

As to the entry of Petitioner’s plea, the trial court found,

           The [Petitioner] entered into a voluntary plea
           agreement that carried a much lighter sentence
           than the thirty (30) years of incarceration
           (with mandatory minimums) that could have been
           imposed for each count had he gone to trial.
           He indicated that he had read the plea
           agreement and understood that the negotiated

                                       9
              sentence was for a term of incarceration of
              between four (4) and fifteen (15) years, with
              no mandatory minimum.

Id. at 49.

     The record demonstrates the trial court properly applied the

Strickland standard and found no deficient performance on the part

of counsel and no prejudice to Petitioner’s defense. Petitioner

appealed the denial of his Rule 3.850 motion, and the First DCA

affirmed the trial court’s decision. Ex. H. Under Wilson, the Court

presumes the First DCA adopted the reasoning of the trial court.

Upon review, Petitioner is unable to establish the Florida court’s

decision is inconsistent with Supreme Court precedent, including

Strickland and Hill, or is based on an unreasonable determination

of the facts. Accordingly, under AEDPA’s deferential standard,

Petitioner is not entitled to habeas relief on grounds one, three,

and four.

     Even if the state appellate court’s adjudication of the claims

raised   in    grounds   one,    three,      and   four     is    not   entitled    to

deference,     the   claims     are   without      merit.    In    evaluating      the

performance prong of the Strickland ineffectiveness inquiry, there

is a strong presumption in favor of competence. See Anderson v.

Sec’y, Fla. Dep’t of Corr., 752 F.3d 881, 904 (11th Cir. 2014).

“Courts . . . should at the start presume effectiveness and should

always avoid second guessing with the benefit of hindsight.” White

v. Singletary, 972 F.2d 1218, 1220 (11th Cir. 1992). The standard

                                        10
for effectiveness is not perfection; in retrospect, one may always

identify shortcomings. Waters v. Thomas, 46 F.3d 1506, 1514 (11th

Cir. 1995).

      An attorney’s failure to move to suppress damaging evidence

due to his ignorance of the law or a lack of factual investigation

can constitute deficient performance under Strickland. See Green

v. Nelson, 595 F.3d 1245, 1249 (11th Cir. 2010) (holding counsel’s

failure    to   file    a   motion   to    suppress   constituted    deficient

performance where the attorney conceded he misread a fraudulent

probable cause affidavit and admitted his failure to file a motion

was not the result of a conscious choice made with full knowledge

of   the   facts).     However,   the     Supreme   Court   has   stressed   the

importance of adhering to Strickland’s deferential standard “when

reviewing the choices an attorney makes at the plea bargain stage.”

Premo v. Moore, 562 U.S. 115, 125 (2011). A plea bargain is a

result of complex negotiations requiring defense counsel to make

strategic decisions that include both risk and opportunity. Id. at

124. The Supreme Court explained:

            In the case of an early plea, neither the
            prosecution nor the defense may know with much
            certainty what course the case may take. It
            follows that each side, of necessity, risks
            consequences that may arise from contingencies
            or circumstances yet unperceived. The absence
            of a developed or an extensive record and the
            circumstance that neither the prosecution nor
            the defense case has been well defined create
            a particular risk that an after-the-fact
            assessment will run counter to the deference

                                          11
            that must be accorded counsel's judgment and
            perspective when the plea was negotiated,
            offered, and entered.

Id. at 126. See also Brown v. United States, 219 F. App'x 917, 918

(11th Cir. 2007) (“Unless the petitioner can rebut the ‘strong

presumption that counsel's conduct falls within the wide range of

reasonable professional         assistance,’     he cannot establish that

counsel's performance was constitutionally deficient.”).

     Applying the      highly deferential            Strickland standard, the

Court finds defense counsel’s performance did not fall below the

standard of reasonable assistance. Petitioner fails to point to

obvious deficiencies in his counsel’s performance to account for

counsel’s failure to move to suppress the surveillance evidence.

Rather, Petitioner simply asserts, “[h]ad counsel investigated

material evidence, the counsel discovered evidence [sic] to move

for suppression of wiretap evidence.” Petition at 8.

     Petitioner’s      bald     assertion     that    his   counsel      failed   to

investigate the evidence is conclusory and not supported by the

record. On the contrary, the record reflects the parties exchanged

discovery   in     compliance    with   the    Florida      Rules   of    Criminal

Procedure, which included disclosure of surveillance evidence the

state made available for defense counsel’s review. See Ex. G at

64-65,   123-27.    And,   at    Petitioner’s        request,   defense    counsel

issued subpoenas for the depositions of the state’s witnesses,




                                        12
some of whom were Petitioner’s co-defendants.7 Ex. A at 62-74; Ex.

B at 229.

     Even    more,   the   record   demonstrates   defense   counsel’s

recommendations to his client were made with full knowledge of the

relevant evidence and facts. For instance, on September 17, 2009,

defense counsel explained to the trial court the difficulties he

encountered communicating with Petitioner, the work he had done on

Petitioner’s case, the weight of the evidence against Petitioner,

and the prison time Petitioner faced in the absence of a plea:

            I’ve never been able to get [my client] to
            actually communicate with me. I thought that
            was just an issue between me and him. We’ve
            done depositions, he’s asked for depositions,
            the offer in the case has been – has dropped
            down to waiving minimum mandatory . . . .
            [Petitioner]’s got probably six cases, plus
            some unrelated sale cases that have not been
            filed, however, they can be against them in
            conspiracy [sic] that are actually on video;
            four or five flip codefendants; a search
            warrant which revealed drugs in the house; and
            he’s looking at up to 240 years in prison. And
            basically I just can’t get anything across to
            him so –

Ex. B at 228-29. Moreover, at the sentencing hearing, defense

counsel stated Petitioner appreciated the strength of the state’s

case, knew his co-defendants had testified in their depositions




     7The record is silent as to whose depositions defense counsel
took, though it is clear some depositions were taken and elicited
testimony damaging to Petitioner. See Ex. G at 114.
                                    13
that Petitioner sold them drugs, and knew his co-defendants were

willing to testify against him at trial. Ex. G at 114.

      Petitioner fails to suggest, much less demonstrate, that a

motion to suppress would have been successful or that his counsel’s

decision not to file one was anything but strategic and made with

full knowledge of the facts and applicable law. See Zakrzewski v.

McDonough, 455 F. 3d 1254, 1261 (11th Cir. 2006) (holding the

petitioner failed to demonstrate his attorneys’ decision “not to

file a motion to suppress the evidence discovered during [a]

warrantless search was a course no competent counsel would have

taken under the circumstances.”). Petitioner, therefore, fails to

carry his burden to show his counsel's conduct did not fall “within

the wide range of reasonable professional assistance.” Brown, 219

F. App’x at 918.

     Even assuming defense counsel’s performance was deficient,

Petitioner is unable to demonstrate the deficiency was prejudicial

to his defense. See Premo, 562 U.S. at 129 (“A defendant who

accepts a plea bargain on counsel’s advice does not necessarily

suffer prejudice when his counsel fails to seek suppression of

evidence, even if it would be reversible error for the court to

admit that evidence.”). As noted, Petitioner offers no legal or

factual basis for the filing of a motion to suppress. Cf. Brown,

219 F. App’x at 919 (holding the outcome of the case would not

have been different had counsel moved to suppress evidence prior

                                14
to the petitioner’s plea because a motion to suppress would have

failed). Petitioner simply claims had “[a] motion to suppress

prevailed . . . [he] would not have entered the plea.” Id. at 9.

      Petitioner’s assertions amount to speculation and conjecture.

Accordingly, this Court is unable to conclude he demonstrates

prejudice. See Fayson v. Sec'y, Fla. Dep't of Corr., 568 F. App'x

771, 774 (11th Cir. 2014) (recognizing speculative assertions are

insufficient to demonstrate “prejudice” under Strickland); Tejada

v.   Dugger,   941    F.2d    1551,   1559   (11th   Cir.   1991)   (ruling   a

petitioner is not entitled to an evidentiary hearing when his

claims of ineffective assistance of counsel are based on conclusory

allegations). See also Richter, 562 U.S. at 112 (“The likelihood

of a different result must be substantial, not just conceivable.”).

      Not   only     are     Petitioner’s    assertions     speculative,   the

strength of the state’s case against him further indicates any

deficiency of his defense counsel was not prejudicial. The arrest

report includes the probable cause determination of the lead

investigator       with    the   Jacksonville   Sheriff’s     Office   (JSO),

Detective Cook. Ex. G at 129-31. Detective Cook explained that, in

the course of investigating multiple individuals engaged in a drug

conspiracy, he received information about Petitioner’s activities

from a confidential reliable source (CRS). Id. at 130. Detective

Cook concluded the information provided by the CRS was “consistent

with other information provided by other investigative techniques

                                       15
[he] employed . . . during the course of the investigation.” Id.

From the CRS, Detective Cook learned Petitioner sold cocaine to

four individuals in amounts that constitute trafficking. Id. at

130-31.

       In addition, the state named seven cooperating co-defendants

as witnesses, at least three of whom the CRS identified as having

purchased cocaine directly from Petitioner. Id. at 123-26.8 The

state specified that one of the cooperating co-defendants would

testify “[s]he knew [Petitioner] dealt crack cocaine, which he

would get from [a source] approximately two times a week.” Id. at

126.       Moreover,   the   state   disclosed   in   a   third    supplemental

discovery exhibit that four co-defendants entered plea agreements

with the state. Ex. A at 36. The state’s case was mounted on more

than       testimony   of    cooperating     co-defendants;   in    its   sixth

supplemental discovery exhibit, the state disclosed as evidence a

video recording of an “undercover buy from [Petitioner].” Ex. G at

127.

       By the time Petitioner entered his plea, the state’s case had

already become “formidable.” See Premo, 562 U.S. at 129. At the

sentencing hearing, Petitioner’s counsel informed the trial court



       The trial court found the record reflects eight co-
       8

defendants were listed as state’s witnesses. This Court’s review
of the record shows seven co-defendants were listed as witnesses.
Whether the state had seven or eight co-defendants prepared to
testify against Petitioner does not alter the Court’s conclusion
that the state’s evidence against Petitioner appeared strong.
                                        16
Petitioner appeared to appreciate the weight of the evidence

against him. Ex. G at 114. Counsel stated the following:

              [Petitioner] does admit through the course of
              his plea that he was involved [in drug
              transactions], and that the State could prove
              certain sales against him that certain people
              did come through in their depositions and
              admit that he did, in fact, sell drugs to them,
              and that was part of a bigger picture that the
              prosecution was investigating.

Id.

      The record also demonstrates the plea agreement resulted in

a substantially reduced sentence of twelve years. Id. Ex. A at 43;

Ex. B at 237-38. In exchange for his negotiated pleas of guilty to

all four counts of conspiracy to traffic in controlled substances,

the   state    waived   the   Habitual     Offender   Classification,     which

carried a life sentence, see Ex. A at 43; Ex. B at 238, and waived

the   minimum    mandatory    of   fifteen   years    on   count   one   of   the

indictment, Ex. B at 237.

      At sentencing, Petitioner confirmed he voluntarily entered in

the plea agreement and understood the sentencing ranges. Id. at

238. After Petitioner was sworn in, the trial judge engaged

Petitioner in the following plea colloquy:

                   THE COURT:     Mr. Williams, are you
              under the influence of alcohol or drugs today?

                   THE DEFENDANT: No, sir.

                   THE COURT:     Can you read, write, and
              understand the English language?


                                      17
              THE DEFENDANT: Yes, sir.

              THE COURT:     Your counsel has entered
         pleas of guilty on your behalf to four
         offenses   of   conspiracy  to   traffic  in
         controlled substances.

              The first count carries a minimum
         mandatory sentence of 15 years up to 30 years,
         and each of the other counts carry a minimum
         mandatory sentence of 3 years up to 30 years;
         however, because there’s a plea agreement in
         your case, I intend to sentence you somewhere
         between 4 and 15 years. Do you understand
         that?

              THE DEFENDANT: Yes, sir.

              . . . .

              THE COURT:     Have you read this Plea of
         Guilty and Negotiated Sentence Form I’m
         holding up (indicating)?

              THE DEFENDANT: Yes, sir.

              THE COURT:     And do you understand
         everything that’s in it, including the rights
         you give up when you plead guilty?

              THE DEFENDANT: Yes, sir.

              THE COURT:     And    is    that    your
         signature on the last page (indicating)?

              THE DEFENDANT: Yes, sir.

              THE COURT:     Mr. Bossen [Petitioner’s
         counsel], do you stipulate there’s a factual
         basis for the plea?

              MR. BOSSEN:    So     stipulated,   Your
         Honor.

Id. at 237-39. Petitioner’s solemn declarations in court carry a

strong presumption of truth. Blackledge v. Allison, 431 U.S. 63,

                               18
74 (1977); see also Winthrop-Redin v. United States, 767 F.3d 1210,

1217 (11th Cir. 2014) (recognizing statements made under oath at

a     plea   colloquy   are   presumed   true).   Thus,   Petitioner’s

representations that he understood the plea agreement and the

rights he was giving up “constitute a formidable barrier in any

subsequent collateral proceedings.” Blackledge, 431 U.S. at 73-

74.

       Finally, by signing the plea agreement, Petitioner agreed he

entered the plea freely and voluntarily. Ex. G at 53. The signed

agreement also bound Petitioner to the following:

             I have had ample time to discuss this
             agreement with my attorney. My attorney and I
             have read this agreement regarding my guilty
             plea together in private, and my attorney has
             explained all portions of this agreement to my
             complete understanding and satisfaction. We
             have fully discussed all aspects of this case,
             including all possible defenses to all charges
             … My attorney has given me the opportunity to
             ask questions and has answered all of my
             questions fully and completely. My attorney
             has taken all actions requested by me, or has
             explained to my satisfaction and agreement why
             such actions should not be taken, and I concur
             with my attorney’s decisions in that regard.

Id. at 52.

       All of the above reflects Petitioner voluntarily entered into

a plea agreement that resulted in a substantially reduced sentence

than what he could have received had he been adjudicated guilty at

trial. Petitioner fails to demonstrate he would not have entered

a guilty plea but for his defense counsel’s deficient performance.

                                   19
Indeed, the record indicates that as early as one year before the

parties reached an agreement, Petitioner was aware of his counsel’s

efforts     to   negotiate    a     plea,     and   it    appeared     Petitioner

participated to some extent in setting the terms. Ex. B at 189-

90. In November 2008, Petitioner stated at a hearing before the

trial judge that he understood, based on information provided by

defense counsel, that counsel was negotiating a deal on his behalf

and Petitioner stated, “[t]hey made me a promise to talk to the

detectives and get my bond dropped or whatever.” Id.

      For these reasons, Petitioner is unable to demonstrate his

counsel’s performance was deficient and prejudicial. Petitioner’s

failure to overcome the highly deferential review this Court must

undertake forecloses relief under AEDPA. Accordingly, claims one,

three, and four are denied.

                                    B. Ground Two
      Petitioner claims the state failed to disclose public records

to him, violating his due process and equal protection rights.

Petition at 7. He further states a claim for denial of records

pursuant    to   a   public    records       request     is   “cognizable    in   a

postconviction motion,” citing a Florida Supreme Court case. Id.

(citing Mordenti v. State, 711 So. 2d 30 (1998)). Petitioner

exhausted this claim by raising it in his motion and amended motion

for post-conviction relief under Rule 3.850, Ex. G at 1-10, 30-

33,   and   by   appealing    the    trial    court’s    denial   of   his   post-


                                        20
conviction motions. Id. at 139. The First DCA affirmed the decision

of the trial court without opinion. Ex. H.

     In its order denying Petitioner’s 3.850 motion, the trial

court   found    Petitioner’s        documentation      was     insufficient      to

demonstrate the state failed to comply with his public records

request. The documentation Petitioner provided was a Florida Bar

complaint written by him, a response to the Bar complaint, and a

document/letter       that    stated,     “[t]he   wire       tap    document   you

requested is sealed and can not be furnished to you by our office.”

Id. at 49. The trial court noted the “document/letter” was not on

letterhead,     had   no     seal,   no    signature,     and       no   identifying

information as to its source. Id. at 49-50. Accordingly, the trial

court could not conclude the state failed to disclose public

records to Petitioner. The trial court further recognized the state

fulfilled its obligation to Petitioner when it “disclosed all

pertinent information regarding the wiretaps during discovery, and

allowed defense counsel an opportunity to inspect or copy pertinent

audio tapes and surveillance reports.” Id. at 50.

     The Supreme Court has made clear that federal habeas relief

is unavailable when a petitioner’s claim involves a review of a

state’s interpretation of its own laws. See Estelle v. McGuire,

502 U.S. 62, 67-68 (1991) (“We have stated many times that ‘federal

habeas corpus relief does not lie for errors of state law.’”).

Habeas review is so limited because § 2254 permits a prisoner to

                                          21
challenge the fact or duration of his custody to the extent he is

held “in violation of the Constitution or laws or treaties of the

United States.” § 2254(a). See also Alston v. Dep't of Corr., Fla.,

610 F.3d 1318, 1326 (11th Cir. 2010) (recognizing “a state's

interpretation of its own laws or rules provides no basis for

federal habeas corpus relief, since no question of a constitutional

nature is involved.”) (internal quotation marks omitted) (quoting

McCullough v. Singletary, 967 F.2d 530, 535 (11th Cir. 1992)).

Accordingly, § 2254(a) makes it clear “that a habeas petition

grounded on issues of state law provides no basis for habeas

relief.” Branan v. Booth, 861 F.2d 1507, 1508 (11th Cir. 1988).

Even when a petitioner couches alleged violations in terms of

“equal   protection   and   due   process,”   habeas   review   is   not

appropriate if the relief sought is “based exclusively on state

law issues.” Id.

     Petitioner asks the Court to review the state court’s findings

regarding his public records request, a matter of state law.

Accordingly, he is not entitled to federal habeas relief under §

2254.9 See Estelle, 502 U.S. at 67-68. Nevertheless, the trial


     9 As such, Petitioner’s reliance on Mordenti is misplaced. In
Mordenti, the Florida Supreme Court recognized a denial of public
records is cognizable in a post-conviction motion under Rule 3.850
because the requested records may support the petitioner’s 3.850
motion. See 711 So. 2d at 32. Here, Petitioner seeks federal habeas
relief under § 2254. As noted, a claim that involves review of a
state’s interpretation of its owns laws is not cognizable under §
2254.
                                   22
court’s determination that the state fulfilled its obligation to

Petitioner to disclose surveillance evidence is not unreasonable.

The record reflects the state disclosed surveillance evidence to

defense counsel and made the evidence available for inspection.

Ex. G at 64-65. Moreover, a review of the record shows Petitioner

sent his public records request to the state attorney’s office

after he was sentenced. Petitioner was sentenced on November 5,

2009, Ex. G at 45, and his records request is dated January 6,

2010, id. at 38. Accordingly, any failure by the state to fulfill

the records request could not have impacted the fact or duration

of Petitioner’s custody. See § 2254(a). For these reasons, ground

two is denied.

     Accordingly, it is now

     ORDERED AND ADJUDGED:

     1.   The Amended Petition (Doc. 5) is DENIED.

     2.   This action is DISMISSED WITH PREJUDICE.

     3.   The Clerk shall enter judgment accordingly and close

this case.

     4.   If Petitioner appeals the denial of his Petition, the

Court denies a certificate of appealability.10 The Clerk shall


     10This Court should issue a certificate of appealability only
if a petitioner makes "a substantial showing of the denial of a
constitutional right." 28 U.S.C. § 2253(c)(2). To make this
substantial showing, Petitioner "must demonstrate that reasonable
jurists would find the district court's assessment of the
constitutional claims debatable or wrong," Tennard v. Dretke, 542
                               23
terminate from the pending motions report any motion to proceed on

appeal as a pauper that may be filed in this case. Such termination

shall serve as a denial of the motion.

     DONE AND ORDERED at Jacksonville, Florida, this 30th day of

May, 2019.




Jax-6
c:
Anthony A. Williams
Counsel of Record




U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484
(2000)), or that "the issues presented were 'adequate to deserve
encouragement to proceed further,'" Miller-El v. Cockrell, 537
U.S. 322, 335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S.
880, 893 n.4 (1983)). Upon due consideration, this Court will deny
a certificate of appealability.
                                24
